


Exhibit 10.20

 

ADDENDUM

 

THIS AGREEMENT entered into this 20th day of March, 1973, by and between the
parties hereto, constitutes an addendum to and shall become part of the lease
dated the 21st day of July, 1972, by and between C, S and Y ASSOCIATES, a
general partnership, as “Lessor” and ELDORADO HOTEL ASSOCIATES, a limited
partnership, as “Lessee”.

 

WITNESSETH:

 

In consideration of the terms and conditions hereinafter stated and of her good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

 

Subparagraph (ii) (c) on page 2 shall be amended as follows:

 

(ii)               A sum equal to 3% of the gross gaming receipts for any one
calendar year during the remainder of the term of this lease. The gross gaming
receipts shall be defined by the rules and regulations of the Nevada State
Gaming Commission as of this date. The sum equal to 3% of the gross gaming
receipts will not become effective until such time as all the partners of this
general partnership known as C, S and Y ASSOCIATES are licensed by the State
Gaming Control Board.

 

IN WITNESS WHEREOF, lessor and lessee have caused this Addendum to be executed
and have hereunto affixed their signatures the day and year in this instrument
first above written.

 

C, S and Y ASSOCIATES,

a General Partnership

 

ELDORADO HOTEL ASSOCIATES,

a Limited Partnership

 

 

 

/s/ Donald Louis Carano

 

/s/ William Carano

Donald Louis Carano

 

William Carano

 

 

 

 

 

 

/s/ William Carano

 

/s/ Lena M. Carano

William Carano

 

Lena M. Carano

 

 

 

 

 

 

/s/ Lena M. Carano

 

/s/ Donald Louis Carano

Lena M. Carano

 

Donald Louis Carano

 

 

 

 

 

 

/s/ George Lawrence Siri, Jr.

 

/s/ George Lawrence Siri, Jr

George Lawrence Siri, Jr.

 

George Lawrence Siri, Jr

 

 

 

 

 

 

/s/ Susan B. Siri

 

/s/ Susan B. Siri

Susan B. Siri

 

Susan B. Siri

 

 

 

 

 

 

/s/ George E. Yori

 

/s/ George E. Yori

George E. Yori

 

George E. Yori

 

 

 

 

 

 

/s/ Genevieve Yori

 

/s/ Genevieve Yori

Genevieve Yori

 

Genevieve Yori

 

 

 

 

 

/s/ Raymond Poncia

 

 

Raymond Poncia

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF LEASE

 

BE IT KNOWN, that C, S and Y ASSOCIATES, a general partnership, has pursuant to
the terms and conditions of a certain written Lease dated the 21st day of July,
1972, leased unto ELDORADO HOTEL ASSOCIATES, a limited partnership, the
hereinafter described real property.

 

The real property the subject matter of this Lease is located in the City of
Reno, County of Washoe, State of Nevada, and more particularly described as
follows:

 

Lots 5, 6, 7 and 8 in Block G of original town now City of Reno, according to
the map thereof, filed in the Office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
this 21st day of July, 1972.

 

 

 

C, S and Y ASSOCIATES, a general partnership

 

 

 

/s/ Donald Louis Carano

 

Donald Louis Carano

 

 

 

/s/ William Carano

 

William Carano

 

 

 

/s/ Lena M. Carano

 

Lena M. Carano

 

 

 

/s/ George Lawrence Siri, Jr.

 

George Lawrence Siri, Jr.

 

 

 

/s/ Susan B. Siri

 

Susan B. Siri

 

 

 

/s/ George E. Yori

 

George E. Yori

 

 

 

/s/Genevieve Yori

 

Genevieve Yori

 

--------------------------------------------------------------------------------


 

 

ELDORADO HOTEL ASSOCIATES,

a limited partnership

 

 

 

/s/ William Carano

 

William Carano

 

 

 

/s/ Lena M. Carano

 

Lena M. Carano

 

 

 

/s/ Donald Louis Carano

 

Donald Louis Carano

 

 

 

/s/ George Lawrence Siri, Jr.

 

George Lawrence Siri, Jr.

 

 

 

/s/ Susan B. Siri

 

Susan B. Siri

 

 

 

/s/ George E. Yori

 

George E. Yori

 

 

 

/s/ Genevieve Yori

 

Genevieve Yori

 

 

 

/s/ Raymond Poncia

 

Raymond Poncia

 

 

STATE OF NEVADA

 

ss.

 

COUNTY OF WASHOE

 

 

On this 21st day of July, 1972, personally appeared before me, a Notary Public,
DONALD LOUIS CARANO, WILLIAM CARANO, LENA M. CARANO, GEORGE LAWRENCE SIRI, JR.,
SUSAN B. SIRI, and GEORGE E. YORI and GENEVIEVE YORI, who acknowledged to me
that they executed the foregoing Memorandum of Lease for C, S, AND Y ASSOCIATES.

 

[SEAL APPEARS HERE]

[SIGNATURE APPEARS HERE]

 

Notary Public

 

STATE OF NEVADA

 

ss.

 

COUNTY OF WASHOE

 

 

On this 21st day of July, 1972, personally appeared before me, a Notary Public,
WILLIAM CARANO, LENA M. CARANO, DONALD LOUIS CARANO, GEORGE LAWRENCE SIRI, JR.,
SUSAN B. SIRI, GEORGE E. YORI, GENEVIEVE YORI and RAYMOND PONCIA, who
acknowledged to me that they execute the foregoing Memorandum of Lease for
ELDORADO HOTEL ASSOCIATES.

 

McDonald, Carano, Wilson

[SEAL APPEARS HERE]

[SIGNATURE APPEARS HERE]

Bergin & Bible

 

Notary Public

Attorney at Law

 

 

Reno, Nevada 89505

 

 

 

--------------------------------------------------------------------------------
